Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on April 21, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,936,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim reclaiming memory based on value, minimizing cost across instances; determining a memory profile for each process instance, determining an aggregate memory profile, identifying, based at least on the aggregate memory profile and memory unit cost, a count of memory units to be reclaimed, and communicating to each process instance a count of memory units to be reclaimed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10, “system times saved of the memory units” lack proper antecedent basis since it was not mentioned previously.”  Similar problems exist in claims 10 and 19.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arellano et al. (U.S. Publication No. 2016/0188247 A1), hereafter referred to as Garcia-Arellano’247 in view of Diao et al. (U.S. Publication No. 2007/0233991 A1), hereafter referred to as Diao’991.
Referring to claim 1, Garcia-Arellano’247, as claimed, a system for memory management for multiple database process instances, the system comprising: at least one processor (processor, see para. [0025]); and computer-readable media storing instructions (instructions executed on processor, see para. [0025]) that are operative when executed by the at least one processor for: determining a plurality of memory profiles for the plurality of process instances (per user control values 308 comprise a set of attributes associated with each memory consumer of the plurality of memory consumers, see para. [0050]), determining, based at least on the plurality of memory profiles, an aggregate memory profile, the aggregate memory profile indicating memory unit costs for the plurality of memory units, the memory unit costs being calculated based, at least in part, on sizes of the memory units (calculate a cost-benefit metric for each memory consumer, see para. [0016]; also note: size, see para. [0059]), identifying, based at least on the aggregate memory profile and the memory units costs, a count of memory units to be reclaimed (control how much memory can be reclaimed, see para. [0049]) within the plurality of process instances so that a total cost is minimized (most benefit to cost ratio, see para. [0085]) to reclaim the determined count of memory units to be reclaimed (cost/benefit, see Fig. 8 and para. [0070]), and communicating, to each process instance having identified memory units to be reclaimed, a count of memory units to be reclaimed within the process instance (how much memory can be reclaimed, see para. [0049]).
However, Garcia-Arellano’247 does not appear to disclose memory unit costs being calculated based, at least in part, on system times saved of the memory units.
Diao’991 discloses memory unit costs being calculated based, at least in part, on system times saved of the memory units (memory benefit data is represented as time saved per unit of memory.  The time saved may be one of system time saved, program execution time saved, response time saved, or disk time saved., see paras. [0004], [0024], and [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia-Arellano’247’s invention to comprise memory unit costs being calculated based, at least in part, on system times saved of the memory units, as taught by Diao’991, in order to tune memory allocated among applications running on a processing system (see paras. [0003] and [0004]).
As to claim 2, Garcia-Arellano’247 also discloses the plurality of process instances are executed on one or more structured query language (SQL) servers (relational database, see paras. [0085] and [0017]; also note: servers, see paras. [0022] and [0042]).
As to claim 3, Garcia-Arellano’247 also discloses determining the aggregate memory profile comprises scaling, based at least on a value of a process instance, the memory unit cost of the aggregate memory profile for the process instance (calculated cost benefit of reclaiming memory, see paras. [0061], [0070], [0076] and Fig. 8).
As to claim 4, Garcia-Arellano’247 also discloses the aggregate memory profile comprises a histogram of memory unit costs, and wherein the memory profile for each of the plurality of process instances comprises histograms of memory unit costs (prior use heuristics 316, see paras. [0046], [0050], [0052]-[0054]).
As to claim 5, Garcia-Arellano’247 also discloses the memory unit cost comprises a cost for a cache unit (cache memories, see para. [0101]).
As to claim 6, Garcia-Arellano’247 also discloses the memory profiles for the plurality of process instances indicate the memory unit costs for reclaimable memory (calculate a cost-benefit metric for each memory consumer, see paras. [0016], [0070], [0085], and Fig. 8), and wherein the reclaimable memory comprises buffer pool memory (buffer pool memory, see paras. [0017], [0071], [0072], [0081], [0085]).
As to claim 7, Garcia-Arellano’247 also discloses the instructions are further operative to calculate memory unit cost based at least on a predictive model (calculated cost benefit of reclaiming memory, see paras. [0061], [0070], [0076] and Fig. 8).
As to claim 8, Garcia-Arellano’247 also discloses the instructions are further operative to calculate memory unit cost based at least on historical data (prior use heuristics 316, see paras. [0046], [0050], [0052]-[0054]).
As to claim 9, Garcia-Arellano’247 also discloses communicating the count of memory units to be reclaimed comprises communicating a maximum amount of memory to retain (controls how much memory can be reclaimed, see para. [0049]).
Note claims 10 and 19 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
Note claim 11 recites the corresponding limitations of claim 2.  Therefore it is rejected based on the same reason accordingly. 
As to claim 12, Garcia-Arellano’247 also discloses calculation of the memory unit cost is additionally based at least on rate of how often a memory unit is accessed per unit of time (λ) (adjustments, see paras. [0060]-[0063] and costs defined in units of time, see paras. [0057], [0075]).
Note claim 13 recites the corresponding limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
As to claim 14, Garcia-Arellano’247 also discloses the memory unit cost comprises a cost for a cache unit (cache memories, see para. [0101]), and wherein a cache unit comprises a page (pages, see paras. [0059], [0061], [0072], [0085]).
Note claim 15 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
As to claim 16, Garcia-Arellano’247 also discloses reclaiming the memory units of the count of memory units (reclaiming memory from the memory consumer, see paras. [0044], [0045], and [0047]).
As to claim 17, Garcia-Arellano’247 also discloses calculating the memory unit costs based at least on historical data (prior use heuristics 316, see paras. [0046], [0050], [0052]-[0054]); or calculating memory unit cost based at least on a predictive model (calculated cost benefit of reclaiming memory, see paras. [0061], [0070], [0076] and Fig. 8).
Note claim 18 recites the corresponding limitations of claim 9.  Therefore it is rejected based on the same reason accordingly.
Note claim 20 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.


Response to Arguments

Applicant's arguments filed 4/21/2022 have been fully considered but they are moot due to new grounds of rejection.
In summary, Garcia-Arellano’247 and Diao’991 teach the claimed limitations as set forth.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181